Johnson, J.
The act of 1819, out of which this prosecution arises, is a part of the system of police adopted for the govern, ment of our slaves, and the object indicated, as well by the terms used as the general policy of the system, ivas to secure to every plantation whereon slaves live and are employed, some white man to discharge patrol duty, and to act, at least, as a spy upon their conduct; and the terms of the act are imperative, “ that every owner of a settled plantation shall employ and keep on said plantation, some white man capable of performing patrol duty,” and whether the letter or spirit of the act is adopted in the construction, there is no doubt about its application here. The plantation or settlement of the defendant,, at *619Social Hall, was separate and distinct from that of Mrs. Smith at the Bluff, for although they had a common legal interest on both, the enjoyment and use were several, as much so as if there had been no community of interest, and employing and keeping a white man at one, does not conform to either the letter or the spirit of the act.
The case of The State v. Blythe, 3 M’C. 363, relied on by the counsel for the motion, is not analogous. There the defendant’s residence was only separated from her plantation by a street, and its contiguity to the place where the slaves resided, was supposed to be such as to enable her to exercise that control and supervision over them which was contemplated by the act; but in this case there were two distinct negto settlements, owned or possessed by different individuals.
Motion dismissed.
O’Neall and Hakpeb, Js. concurred.